 

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of October 31,
2005, by and among Exabyte Corporation, a Delaware corporation (the “Company”),
and the purchasers identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Purchaser,
and each Purchaser, severally and not jointly, desires to purchase from the
Company in the aggregate, up to $11,000,000 of Securities.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:

ARTICLE I

DEFINITIONS

1.1          Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Actual Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Notes and Warrants, ignoring any
conversion or exercise limits set forth therein, and assuming that any
previously unconverted Notes are held until the third anniversary of the Closing
Date and all interest is paid in shares of Common Stock until such third
anniversary.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person. For the purposes of this definition, “control” means the power to direct
the management and policies of such person or firm, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
With respect to a Purchaser, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions

 

 

 



 

precedent to (i) each Purchaser’s obligations to pay the Subscription Amount
have been satisfied or waived and (ii) the Company’s obligations to deliver the
Securities have been satisfied or waived.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock shall hereinafter been
reclassified into.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Company Counsel” means Holland & Hart LLP.

“Conversion Price” shall have the meaning ascribed to such term in the Notes.

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exempt Issuance” the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee composed
exclusively of non-employee directors established for such purpose or otherwise
issued in connection with employment, (b) securities upon the conversion or
exercise of any Notes or Preferred Stock, any warrants issued to the original
holders of the Notes or Preferred Stock or any other convertible securities,
options or warrants issued and outstanding on the date of this Agreement,
provided that such securities have not been amended since the date of this
Agreement to increase the number of shares of Common Stock issuable pursuant to
such securities (but if the number is increased, this proviso will only apply to
the increased number, not the number outstanding on the date of this Agreement),
(c) securities issued pursuant to equipment financing, leasing arrangements,
commercial bank financings, corporate partnering arrangements, strategic
transactions (including joint ventures), acquisitions, mergers or technology
transfer or development arrangements, provided any such issuance shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities, (d) as a dividend or distribution on, or
reclassification of, other

 

 

-2-

 



 

outstanding shares for which an adjustment to the Conversion Price is made
pursuant to Section 5(e)(ii) of the Notes, (e) shares of Common Stock or options
to consultants or suppliers, provided the number of shares of Common Stock or
shares underlying options does not exceed, in the aggregate, 0.5 % of the
outstanding Common Stock in any 12-month period.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Intercreditor Agreement” means the Intercreditor Agreement, dated the date
hereof, among the Company, the Purchasers, Wells Fargo Business Credit, Inc. and
Imation Corp. in the form of Exhibit F hereto.

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including without limitation costs of preparation and
reasonable attorneys’ fees.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

“Notes” means the Company’s 10% Secured Convertible Subordinated Notes due
September 30, 2010 in the form of Exhibit A hereto.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” means the Company’s Series AA Convertible Preferred Stock.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and each Purchaser, in the form of Exhibit B.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Underlying Shares.

 

 

-3-

 



 

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

“Reverse Split” shall have the meaning ascribed to such term in Section 2.2(g).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Notes, the Warrants and the Underlying Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement, dated the date hereof, among
the Company and the Purchasers in the form of Exhibit E hereto.

“Series AA Securities Purchase Agreement” means the Securities Purchase
Agreement dated April 30, 2004 among the Company and the purchasers of Preferred
Stock in the original amount of $25 million.

“Subscription Amount” shall mean, as to each Purchaser, the amount to be paid
for the Notes and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement, in United States
Dollars.

“Subsidiary” means any subsidiary of the Company that is required to be listed
in Schedule 3.1(a).

“Trading Day” means any day during which the Trading Market shall be open for
business.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq National Market, the
Nasdaq SmallCap Market or the OTC Bulletin Board.

“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Registration Rights Agreement, the Security Agreement, the Intercreditor
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Notes, upon exercise of the Warrants and issued and issuable in lieu of the
cash payment of interest on the Notes.

 

 

-4-

 



 

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the primary Trading Market as
reported by Bloomberg Financial L.P. (based on a Trading Day from 9:30 a.m. EST
to 4:02 p.m. Eastern Time) using the VAP function; (b) if the Common Stock is
not then listed or quoted on the Trading Market and if prices for the Common
Stock are then reported in the “Pink Sheets” published by the National Quotation
Bureau Incorporated (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (c) in all other cases, the fair market value of a
share of Common Stock as determined by a nationally recognized-independent
appraiser selected in good faith by Purchasers holding a majority in principal
amount of the Notes then outstanding.

“Warrants” means the Common Stock Purchase Warrants, in the form of Exhibit C,
delivered to the Purchasers at the Closing in accordance with Section 2.2
hereof, which warrants shall be exercisable immediately upon issuance for a term
of five years

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

ARTICLE II

PURCHASE AND SALE

2.1          Closing. On the Closing Date, each Purchaser shall purchase from
the Company, severally and not jointly with the other Purchasers, and the
Company shall issue and sell to each Purchaser, (a) one or more Notes in an
aggregate principal amount equal to such Purchaser’s Subscription Amount; and
(b) a number of Warrants as determined pursuant to Section 2.2(a)(iii). As a
condition to the obligations of all parties, the aggregate principal amount of
Notes sold hereunder shall be up to $11,000,000 and shall not be less than
$8,000,000. Upon satisfaction of the conditions set forth in Section 2.2, the
Closing shall occur at the offices of Company Counsel or such other location as
the parties shall mutually agree. Notwithstanding the foregoing, to the extent
that less than $11,000,000 in principal amount of Notes is issued at the
Closing, the Company may sell the balance of the Notes and a related number of
Warrants as determined pursuant to Section 2.2(a)(iii) to additional Purchasers
at any time up to 15 days following the Closing on the terms and conditions set
forth herein. Each such additional Purchaser shall execute a counterpart
signature page to this Agreement and the other Transaction Documents to which
the Purchasers are party and shall be deemed a “Purchaser” for all purposes of
this Agreement and the other Transaction Documents.

2.2        Conditions to Closing. The Closing is subject to the satisfaction or
waiver by the party to be benefited thereby of the following conditions:

 

 

-5-

 



 

 

(a)           The Company shall have delivered or caused to be delivered to each
Purchaser the following:

 

(i)

this Agreement duly executed by the Company;

(ii)          one or more Notes evidencing a principal amount equal to such
Purchaser’s Subscription Amount, registered in the name of such Purchaser;

(iii)         a Warrant registered in the name of such Purchaser to purchase 500
shares of Common Stock (after giving effect to the Reverse Split described below
in Section 2.2(g)) for each $1,000 principal amount of Notes purchased by it
hereunder;

(iv)         a legal opinion of Company Counsel, in the form of Exhibit D
attached hereto, addressed to each Purchaser;

(v)          the Registration Rights Agreement duly executed by the Company; and

 

(vi)

the Security Agreement duly executed by the Company.

(b)          At the Closing, each Purchaser shall have delivered or caused to be
delivered to the Company the following:

 

(i)

this Agreement duly executed by such Purchaser;

(ii)          such Purchaser’s Subscription Amount by wire transfer to the
account specified in writing by the Company;

(iii)        the Registration Rights Agreement duly executed by such Purchaser;
and

 

(iv)

the Security Agreement duly executed by such Purchaser.

(c)          The Company shall have received wire transfers (as described in
2.2(b)(ii)) in the aggregate amount of a minimum of $8,000,000 from the
Purchasers.

(d)          All representations and warranties of the other party contained
herein shall remain true and correct as of the Closing Date and all covenants of
the other party shall have been performed if due prior to such date.

(e)          There is no Action which adversely affects or challenges any of the
Transaction Documents or the Securities.

(f)           From the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission (except for any suspension
of trading

 

 

-6-

 



 

of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets shall
not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of each Purchaser, makes it impracticable or inadvisable to purchase
the Notes at the Closing.

(g)          The Company shall have effected a 10-for-1 reverse split of its
outstanding Common Stock (the “Reverse Split”), and, prior to the Reverse Split,
the Company shall have provided ten days’ notice to the National Association of
Securities Dealers and the OTC Bulletin Board in accordance with SEC Rule
10b-17.

(h)          The Company shall have entered into Amendment No. 2 to its Media
Distribution Agreement with Imation Corp. in form and substance satisfactory to
the Purchasers who will hold at least two-thirds in principal amount of the
Notes being issued at the Closing.

(j)           The Company shall have received a waiver from Wells Fargo Business
Credit, Inc. of all existing defaults under the Credit and Security Agreement
dated as of March 9, 2005 (the “Credit Agreement”) and shall have entered into
an amendment to the Credit Agreement to modify the financial covenants contained
therein for the fourth quarter of 2005.

 

(k)          The Company shall have entered into an Amendment to the Series AA
Securities Purchase Agreement which amendment has been executed by holders of
the 75% of the Preferred Stock purchased under the Series AA Securities Purchase
Agreement and which (i) permits the sale of the Notes and Warrants pursuant to
the Transaction Documents without a violation of any applicable provision of the
Series AA Securities Purchase Agreement and (ii) amends Section 4.13 of the
Series AA Securities Purchase Agreement such that the participation rights of
the holders of the Preferred Stock will be pari passu with the participation
rights of the Purchasers under Section 4.13 of this Agreement.

 

(l)           The Intercreditor Agreement shall have been duly executed by the
Company, Wells Fargo Business Credit, Inc. and Imation Corp.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1          Representations and Warranties of the Company. Except as set forth
under the corresponding section of the Disclosure Schedules (which Disclosure
Schedules shall be deemed

 

 

-7-

 



 

a part hereof), the Company hereby makes the representations and warranties set
forth below to each Purchaser:

(a)          Subsidiaries. All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.

(b)          Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

(c)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder or thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby or thereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company other than Required Approvals. Each of the Transaction
Documents has been (or upon delivery will be) duly executed by the Company and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and general principles of equity.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of

 

 

-8-

 



 

incorporation, by-laws or other organizational or charter documents except where
such violation could not, individually or in the aggregate, constitute a
Material Adverse Effect.

(d)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Securities
and the consummation by the Company of the other transactions contemplated
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) subject to the Required
Approvals, conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, result in the creation
of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected, or (iv) conflict with or violate
the terms of any agreement by which the Company or any Subsidiary is bound or to
which any property or asset of the Company or any Subsidiary is bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.

(e)          Filings, Consents and Approvals. Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the consents, waivers and approvals
described in Section 2.2, (ii) the filing with the Commission of the
Registration Statement, (iii) the application(s) to each applicable Trading
Market for the listing of the Underlying Shares for trading thereon in the time
and manner required hereby, (iv) the filing with the Commission of a Form D
pursuant to Commission Regulation D, and (v) applicable Blue Sky filings
(collectively, the “Required Approvals”).

(f)           Issuance of the Securities. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and non-assessable (in
the case of the Underlying Securities), free and clear of all Liens. Upon the
Closing, the Company will have reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Underlying Shares at least
equal to the Actual Minimum on the Closing Date.

 

 

-9-

 



 

 

(g)          Capitalization. The capitalization of the Company is as described
in the Company’s most recent periodic report filed with the Commission. The
Company has not issued any capital stock since such filing other than pursuant
to the exercise of employee stock options under the Company’s stock option
plans, the issuance of shares of Common Stock to employees pursuant to the
Company’s employee stock purchase plan and pursuant to the conversion or
exercise of outstanding Common Stock Equivalents outstanding. No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. Except as a result of the purchase and sale of the Securities, there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issue and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and non-assessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Notes, except approvals and consents described in the
conditions stated in Section 2.2. There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.

(h)          SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto, being collectively referred to herein as the “SEC Reports”) on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission

 

 

-10-

 



 

with respect thereto as in effect at the time of filing. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

(i)           Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock option plans. The Company does not have pending before the
Commission any request for confidential treatment of information.

(j)           Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

 

-11-

 



 

 

(k)          Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.

(l)           Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business except in each case as could not have
a Material Adverse Effect.

(m)         Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Company’s most recent annual report on
Form 10-K, except where the failure to possess such permits could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(n)          Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance.

(o)          Patents and Trademarks. The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the Company’s most recent annual report on
Form 10-K and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Neither the Company nor any
Subsidiary has received a written notice that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes

 

 

-12-

 



 

upon the rights of any Person. To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights of
others.

(p)          Insurance. The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. To the best of Company’s knowledge, such insurance
contracts and policies are accurate and complete. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

(q)          Transactions With Affiliates and Employees. Except as set forth in
the Company’s most recent proxy statement filed with the Commission, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $60,000
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including stock option agreements under any stock
option plan of the Company.

(r)           Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s most recently filed periodic report under the
Exchange Act, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the

 

 

-13-

 



 

Company’s controls and procedures as of the date prior to the filing date of the
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to the
Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.

(s)           Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.

(t)           Private Placement. Assuming the accuracy of the Purchasers
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.

(u)          Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Notes, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

(v)          Registration Rights. No Person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company.

(w)         Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

 

 

-14-

 



 

 

(x)          Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation the Company’s issuance of
the Securities and the Purchasers’ ownership of the Securities.

(y)          Disclosure. Other than the terms of the Transaction Documents, the
Company confirms that, neither the Company nor any other Person acting on its
behalf has provided any of the Purchasers or their agents or counsel with any
information that constitutes or might constitute material, non-public
information. The Company understands and confirms that the Purchasers will rely
on the foregoing representations and covenants in effecting transactions in
securities of the Company. All disclosure provided to the Purchasers regarding
the Company, its business and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on behalf of the Company with
respect to the representations and warranties made herein are true and correct
with respect to such representations and warranties and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that no Purchaser makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3.2 hereof.

(z)          No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of
Securities to be integrated with prior offerings by the Company in a manner that
would cause exemptions from registration provided under the Securities Act to be
unavailable or which could violate any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
the Trading Market.

(aa)        Solvency/Indebtedness. Based on the financial condition of the
Company as of the Closing Date, immediately after the Closing: (i) the fair
saleable market value of the Company’s assets, tangible and intangible,
including without limitation Intellectual Property Rights, exceeds the amount
that will be required to be paid on or in respect of the Company’s existing
debts and other liabilities (including known contingent liabilities) as they
mature; and (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business for the current fiscal year as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof. The Company
does not intend to incur debts

 

 

-15-

 



 

beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
The SEC Reports set forth, as of the dates thereof, all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP. Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.

(bb)        Tax Status. The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax. None of the Company’s
tax returns is presently being audited by any taxing authority.

(cc)        No General Solicitation or Advertising in Regard to this
Transaction. Neither the Company nor, to the knowledge of the Company, any of
its directors or officers (i) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D) or general
advertising with respect to the sale of the Notes or the Warrants, or (ii) made
any offers or sales of any security or solicited any offers to buy any security
under any circumstances that would require registration of the Notes, the
Underlying Shares or the Warrants under the Securities Act or made any “directed
selling efforts” as defined in Rule 902 of Regulation S.

(dd)        Foreign Corrupt Practices. Neither the Company, nor to the knowledge
of the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or

 

 

-16-

 



 

other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended.

(ee)        Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that the Purchasers are acting solely in the
capacity of arm’s-length purchasers with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any statement made by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is not advice or a recommendation and is merely
incidental to the Purchasers’ purchase of the Securities. The Company further
represents to each Purchaser that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the Company and
its representatives.

3.2          Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

(a)          Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b)          Investment Intent. Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities as
principal for its own

 

 

-17-

 



 

account and not with a view to or for distributing or reselling such Securities
or any part thereof, has no present intention of distributing any of such
Securities and has no arrangement or understanding with any other persons
regarding the distribution of such Securities (this representation and warranty
not limiting such Purchaser’s right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws). Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser does not have any agreement
or understanding, directly or indirectly, with any Person to distribute any of
the Securities.

(c)          Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
exercises any Warrants, it will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act. Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act. A copy of the definition of
those terms is attached as Exhibit G.

(d)          Experience of such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

(e)          General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

(f)           Restrictions on Short Sales. The Purchaser represents and warrants
that, during the period beginning on the date on which the Company first
contacted such Purchaser regarding a transaction contemplated by this Agreement
(and involving the Company) and ending on the Closing Date, neither it nor any
Affiliate (as defined below) of such Purchaser has engaged in any “short sales”
(as such term is defined in Rule 3b-3 promulgated under the Exchange Act) of the
Common Stock. The Purchaser further agrees that neither Purchaser nor any
Affiliate of such Purchaser shall engage in any “short sales” of the Common
Stock on or before 30-day anniversary of the Closing Date and, if longer, the
expiration of the time period set forth in Section 4.15. The foregoing
restrictions shall not apply to any Affiliate of the Purchaser to the extent
that such Affiliate is acting in the capacity of a broker-dealer executing
unsolicited third party transactions.

 

 

-18-

 



 

 

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

 

4.1

Transfer Restrictions.

(a)          The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of a Purchaser or in connection with a pledge as contemplated
in Section 4.1(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion and shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.

(b)          Each Purchaser agrees to the imprinting, so long as is required by
this Section 4.1(b), of the following legend (or its equivalent) on any
certificate evidencing the Securities:

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] [CONVERTIBLE] HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES [AND THE SECURITIES ISSUABLE UPON
EXERCISE [CONVERSION] OF THESE SECURITIES] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer

 

 

-19-

 



 

pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including, if the Securities are subject to registration pursuant to the
Registration Rights Agreement, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders thereunder.

(c)          Certificates evidencing Underlying Shares of a Holder shall not
contain any legend (including the legend set forth in Section 4.1(b)): (i) while
a registration statement (including the Registration Statement) covering the
resale of such Underlying Shares is effective under the Securities Act, or (ii)
following any sale of such Underlying Shares pursuant to Rule 144, or (iii) if
such Underlying Shares are eligible for sale under Rule 144(k), or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Commission). The Company shall cause its counsel to issue a legal opinion to
the Company’s transfer agent promptly after the Effective Date if required by
the Company’s transfer agent to effect the removal of the legend hereunder. If
all or any portion of a Note or Warrant is converted or exercised (as
applicable) at a time when there is an effective registration statement to cover
the resale of the Underlying Shares, or if such Underlying Shares may be sold
under Rule 144(k) or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations thereof)
then such Underlying Shares shall be issued free of all legends. The Company
agrees that following the Effective Date or at such time as such legend is no
longer required under this Section 4.1(c), it will, no later than three Trading
Days following the delivery by a Purchaser to the Company or the Company’s
transfer agent of a certificate representing Securities issued with a
restrictive legend (such date, the “Legend Removal Date”), deliver or cause to
be delivered to such Purchaser a certificate representing such Underlying Shares
that is free from all restrictive and other legends. The Company may deliver any
certificate or certificates required to be delivered for Underlying Shares
electronically through the Depository Trust Corporation or another established
clearing corporation performing similar functions, and the corporation shall be
deemed to have satisfied its delivery obligations if the certificates for the
Underlying Shares are made available through such clearing agent on or prior to
the Legend Removal Date. The Company may not make any notation on its records or
give instructions to any transfer agent of the Company that enlarge the
restrictions on transfer set forth in this Section.

 

 

(d)

In addition to such Purchaser’s other available remedies, the Company

shall pay to a Purchaser, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of Underlying Shares (based on the VWAP on the date
such Securities are submitted to the Company’s transfer agent) delivered for
removal of the restrictive legend

 

 

-20-

 



 

and subject to this Section 4.1(c), $10 per Trading Day (increasing to $20 per
Trading Day five (5) Trading Days after such damages have begun to accrue) for
each Trading Day after the Legend Removal Date until such certificate is
delivered. Nothing herein shall limit such Purchaser’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required by the Transaction Documents, and such Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief. Notwithstanding anything herein to the contrary, in the event
a Purchaser is entitled to collect liquidated damages hereunder and liquidated
damages pursuant to Sections 5(d)(ii) and/or (iii) of the Notes, the Purchaser
shall be limited to collect, at its option, only one of such remedies on any
given occasion.

 

(e)           Each Purchaser, severally and not jointly with the other
Purchasers, agrees that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance that the Purchaser will sell any Securities pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom.

 

(f)           Until the 18-month anniversary of the Effective Date, the Company
shall not undertake a reverse or forward stock split or reclassification of the
Common Stock (other than the Reverse Split) without the prior written consent of
the Purchasers holding two-thirds in principal amount of the outstanding Notes.

 

4.2          Furnishing of Information. As long as any Purchaser owns
Securities, the Company covenants to use commercially reasonable efforts to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act. Upon the request of any Purchaser,
the Company shall deliver to such Purchaser a written certification of a duly
authorized officer as to whether it has complied with the preceding sentence. As
long as any Purchaser owns Registrable Securities (as defined in the
Registration Rights Agreement), if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to each Purchaser and make
publicly available in accordance with Rule 144(c) such information as is
required for each Purchaser to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell such Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

4.3        Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such

 

-21-

 



 

other transaction unless shareholder approval is obtained before the closing of
such subsequent transaction.

4.4          Securities Laws Disclosure; Publicity. The Company shall, by 8:30
a.m. Eastern time on the Trading Day following the date hereof, issue a press
release or file a Current Report on Form 8-K, in each case reasonably acceptable
to each Purchaser disclosing the material terms of the transactions contemplated
hereby. The Company and each Purchaser shall consult with each other in issuing
any press releases with respect to the transactions contemplated hereby, and
neither the Company nor any Purchaser shall issue any such press release or
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of Purchasers holding at least two-thirds in principal amount of
the then outstanding Notes, with respect to any press release of the Company,
which consent shall not unreasonably be withheld, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except (i) as required by federal securities law in
connection with the registration statement contemplated by the Registration
Rights Agreement and (ii) to the extent such disclosure is required by law or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under subclause (i) or
(ii).

4.5          Shareholders Rights Plan. No claim will be made or has been made by
the Company or, to the knowledge of the Company, any other Person that any
Purchaser is an “Acquiring Person” under any shareholders rights plan or similar
plan or arrangement in effect or hereafter adopted by the Company, or that any
Purchaser could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Purchasers.

4.6         Non-Public Information. The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide any Purchaser
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Purchaser
shall have executed a written agreement regarding the confidentiality and use of
such information. The Company understands and confirms that each Purchaser shall
be relying on the foregoing representations in effecting transactions in
securities of the Company.

4.7          Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder for working capital purposes and not for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables, payments under existing memoranda of understanding between the Company
and certain of its suppliers and related notes payable, capital lease
obligations, and accrued expenses in the ordinary course of the Company’s
business and prior practices), to redeem any Company equity or equity-equivalent
securities or to settle any outstanding litigation.

 

 

-22-

 



 

 

4.8          Reimbursement. If any Purchaser becomes involved in any capacity in
any Proceeding by or against any Person who is a stockholder of the Company,
other than a Purchaser (except as a result of sales, pledges, margin sales and
similar transactions by such Purchaser to or with any stockholder), solely as a
result of such Purchaser’s acquisition of the Securities under this Agreement,
the Company will reimburse such Purchaser for its reasonable legal and other
expenses (including the cost of any investigation preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred. The reimbursement obligations of the Company under this Section shall
be in addition to any liability which the Company may otherwise have, shall
extend upon the same terms and conditions to any Affiliates of the Purchasers
who are actually named in such action, proceeding or investigation, and
partners, directors, agents, employees and controlling persons (if any), as the
case may be, of the Purchasers and any such Affiliate, and shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

4.9          Indemnification of Purchasers. Subject to the provisions of this
Section 4.9, the Company will indemnify and hold the Purchasers and their
directors, officers, shareholders, partners, employees and agents (each, a
“Purchaser Party”) harmless from any and all out-of-pocket losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Purchaser Party may suffer or
incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (b) any action instituted
against a Purchaser, or any of them or their respective Affiliates, by any
stockholder of the Company who is not a Purchaser or an Affiliate of a
Purchaser, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser’s representation, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser may have with any
such stockholder or any violations by the Purchaser of state or federal
securities laws or any conduct by such Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance). If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing. Any Purchaser Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Purchaser
Party except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Company and
the position of such Purchaser Party. The Company will not be liable to any
Purchaser Party under this Agreement (i) for any settlement by an Purchaser
Party effected without the Company’s prior written consent, which shall not be

 

 

-23-

 



 

unreasonably withheld or delayed; or (ii) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by the Purchasers in this Agreement or in the other Transaction Documents.

 

4.10

Reservation and Listing of Securities.

(a)          The Company shall maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents in
such amount as may be required to fulfill its obligations in full under the
Transaction Documents.

(b)          If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than 130% of (i) the Actual
Minimum on such date, minus (ii) the number of shares of Common Stock previously
issued pursuant to the Transaction Documents, then the Board of Directors of the
Company shall use commercially reasonable efforts to amend the Company’s
certificate or articles of incorporation to increase the number of authorized
but unissued shares of Common Stock to at least the Actual Minimum at such time
(minus the number of shares of Common Stock previously issued pursuant to the
Transaction Documents), as soon as possible and in any event not later than the
75th day after such date; provided that the Company will not be required at any
time to authorize a number of shares of Common Stock greater than the maximum
remaining number of shares of Common Stock that could possibly be issued after
such time pursuant to the Transaction Documents.

(c)          The Company shall: (i) to the extent required for Underlying Shares
to be listed by, or traded on, the Trading Market for the Common Stock, in the
time and manner required by the Trading Market, prepare and file with such
Trading Market an additional shares listing application covering a number of
shares of Common Stock at least equal to the Actual Minimum on the date of such
application, (ii) take all steps necessary to cause such shares of Common Stock
to be approved for listing on the Trading Market as soon as possible thereafter,
(iii) provide to each Purchaser evidence of such listing, and (iv) use
reasonable efforts to maintain the listing of such Common Stock on such Trading
Market or another Trading Market.

(d)          If, on any date, the Company is listed on a different Trading
Market, then the Company shall take the necessary actions to list all of the
Underlying Shares and Warrant Shares on such Trading Market as soon as
reasonably possible.

4.11       Conversion and Exercise Procedures. The form of Election to Purchase
included in the Warrants and the form of Conversion Notice included in the Note
set forth the totality of the procedures required in order to exercise the
Warrants or convert the Notes. No additional legal opinion or other information
or instructions shall be necessary to enable each Purchaser to exercise their
Warrants or convert their Notes. The Company shall honor exercises of the
Warrants and conversions of the Notes and shall deliver Underlying Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents. The Company

 

 

-24-

 



 

acknowledges that the issuance of the Securities may result in dilution of the
outstanding shares of Common Stock, which dilution may be substantial under
certain market conditions. The Company further acknowledges that its obligations
under the Transaction Documents, including its obligation to issue the
Underlying Shares pursuant to the Transaction Documents, are unconditional and
absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.

4.12       Equal Treatment of Purchasers. No consideration shall be offered or
paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended to require the Company to treat the Purchasers as a class and shall
not in any way be construed as the Purchasers acting in concert or as a group
with respect to the purchase, disposition or voting of Securities or otherwise.

4.13      Participation in Future Financing. For as long as the Notes remain
outstanding, upon any financing by the Company involving issuance or potential
issuance of its Common Stock or Common Stock Equivalents pursuant to any
exemption from the registration requirements of the Securities Act for a
non-public offering (a “Subsequent Financing”), each Purchaser shall have the
right to participate in such Subsequent Financing in the ratio determined by the
outstanding principal amount of Notes then held by such Purchaser divided by the
sum of the outstanding principal amount of all of the Notes held by all the
Purchasers plus the outstanding Stated Value (as defined in the Series AA
Securities Purchase Agreement) of all of the Preferred Stock held by the
purchasers under the Series AA Securities Purchase Agreement. At least ten
Trading Days prior to the closing of the Subsequent Financing, the Company shall
deliver to each Purchaser a written notice of its intention to effect a
Subsequent Financing (“Pre-Notice”), which Pre-Notice shall ask such Purchaser
if it wants to review the details of such financing (such additional notice, a
“Subsequent Financing Notice”). Upon the request of a Purchaser, and only upon a
request by such Purchaser, for a Subsequent Financing Notice, the Company shall
promptly, but no later than one Trading Day after such request, deliver a
Subsequent Financing Notice to such Purchaser. The Subsequent Financing Notice
shall describe in reasonable detail the proposed terms of such Subsequent
Financing, the amount of proceeds intended to be raised thereunder, the Person
with whom such Subsequent Financing is proposed to be effected, and attached to
which shall be a term sheet or similar document relating thereto. If by 6:30
p.m. (New York City time) on the tenth Trading Day after all of the Purchasers
have received the Pre-Notice, notifications of the Purchasers and the purchasers
under the Series AA Securities Purchase Agreement of their willingness to
participate in the Subsequent Financing (or to cause their designees to provide)
is, in the aggregate, less than the total amount of the Subsequent Financing,
then the Company may effect the remaining portion of such Subsequent Financing
on the terms and to the Persons set forth in the Subsequent Financing Notice. If
the Company receives no notice from a Purchaser as of such tenth Trading Day,
such Purchaser shall be deemed to have notified the Company that it does not
elect to participate. The Company must

 

-25-

 



 

provide the Purchasers with a second Subsequent Financing Notice, and the
Purchasers will again have the right of participation set forth above in this
Section 4.13, if the Subsequent Financing subject to the initial Subsequent
Financing Notice is not consummated for any reason on the terms set forth in
such Subsequent Financing Notice within 60 Trading Days after the date of the
initial Subsequent Financing Notice. Notwithstanding the foregoing, this Section
4.13 shall not apply in respect of an Exempt Issuance.

4.14       Future Financings. From the date hereof until 90 days after the
Effective Date, other than as contemplated by this Agreement, neither the
Company nor any Subsidiary (with respect to Common Stock Equivalents) shall
issue or sell any Common Stock or Common Stock Equivalents entitling any Person
to acquire shares of Common Stock. Notwithstanding anything herein to the
contrary, the 90-day period set forth in this Section 4.14 shall be extended for
the number of Trading Days during such period in which (i) trading in the Common
Stock is suspended by any Trading Market, or (ii) following the Effective Date,
the Registration Statement is not effective or the prospectus included in the
Registration Statement may not be used by each Purchaser for the resale of the
Underlying Shares. Notwithstanding anything to the contrary herein, this Section
4.14 shall not apply in respect of an Exempt Issuance. In addition to the
limitations set forth herein, from the date hereof until such time as no
Purchaser holds any of the Securities, and except for the sale of additional
Notes and related Warrants after the Closing as contemplated by Section 2.1, the
Company shall be prohibited from effecting or enter into an agreement to effect
any Subsequent Financing involving (i) any financing prohibited by the Notes, as
amended from time to time, (ii) a “Variable Rate Transaction” or (iii) an “MFN
Transaction” (each as defined below). The term “Variable Rate Transaction” shall
mean a transaction in which the Company issues or sells (i) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such debt or equity security or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock. The
term “MFN Transaction” shall mean a transaction in which the Company issues or
sells any securities in a capital raising transaction or series of related
transactions which grants to an investor the right to receive additional shares
based upon future transactions of the Company on terms more favorable than those
granted to such investor in such offering.

 

4.15    Short Selling. Each Purchaser, severally and not jointly with the other
Purchasers, understands and acknowledges that the Commission currently takes the
position that coverage of short sales of shares of the Common Stock “against the
box” with the Underlying Shares purchased hereunder prior to the Effective Date
is a violation of Section 5 of the Securities Act, as set forth in Item 65,
Section 5 under Section A, of the Manual of Publicly Available Telephone
Interpretations, dated July 1997, compiled by the Office of Chief Counsel,
Division of Corporate Finance. Accordingly, each Purchaser hereby agrees not to
use any of the Underlying Shares to cover any short sales prior to the Effective
Date. Additionally, each Purchaser,

 

-26-

 



 

severally and not jointly with the other Purchasers, agrees to comply with
Regulation M under the federal securities laws.

ARTICLE V

MISCELLANEOUS

5.1          Fees and Expenses. At the Closing, the Company shall reimburse
Meritage Private Equity Fund, L.P. the amount of $25,000 for its legal fees and
expenses (less any amounts previously paid). The Company shall deliver, prior to
the Closing, a completed and executed copy of the Closing Statement, attached
hereto as Annex A. Except as otherwise set forth in the Transaction Documents,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement. The Company shall pay all stamp and other taxes and duties
levied in connection with the sale of the Securities.

5.2          Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.3          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature page or via email at the email address specified on
the signature page, and in each case an electronic confirmation of delivery is
received by the sender prior to 5:30 p.m. (New York City time) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified on
the signature page or email at the email address specified on the signature
page, in each case on a day that is not a Trading Day or later than 5:30 p.m.
(New York City time) on any Trading Day, (c) three Trading Days following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address as may be designated
in writing hereafter, in the same manner, by such Person.

5.4          Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed by the Company and Purchasers
holding at least two-thirds in principal amount of the then-outstanding Notes
(and if no Notes are outstanding, Purchasers holding Warrants exercisable for
two-thirds of the Underlying Shares). No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

 

-27-

 



 

 

5.5          Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

5.6          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Purchasers”.

5.7          No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.9.

5.8          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. The
parties hereby waive all rights to a trial by jury. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

5.9          Survival. The representations and warranties contained herein shall
survive the Closing and the delivery, exercise and/or conversion of the
Securities, as applicable.

5.10       Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

5.11       Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

 

-28-

 



 

 

5.12       Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

5.13       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of each
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

5.14      Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

5.15      Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents.

5.16      Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other

 

-29-

 



 

amounts have been paid notwithstanding the fact that the instrument or security
pursuant to which such partial liquidated damages or other amounts are due and
payable shall have been canceled.

[SIGNATURE PAGE FOLLOWS]

 

 

-30-

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

EXABYTE CORPORATION

 

Address, Facsimile Number and Email for Notice:

By:__________________________________________

Name:

Title:

 

 

With a copy to (which shall not constitute notice):

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

-31-

 



 

 

[PURCHASER SIGNATURE PAGES TO EXBT SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Investing Entity: __________________________________________

 

Signature of Authorized Signatory of Investing Entity:
__________________________________

 

Name of Authorized Signatory: _________________________

 

Title of Authorized Signatory: __________________________

 

Phone Number:______________________________

 

Facsimile Number: ________________________________

 

Email Address of Authorized Signatory:________________________________

 

Address for Notice of Investing Entity:

 

 

Address for Delivery of Securities for Investing Entity (if not same as above):

 

 

 

Subscription Amount: _______________________

 

Principal Amount of Notes: ___________________

 

Warrant Shares: ____________________________

 

Tax ID # Number: __________________________

 

 

Purchaser agrees to waive Section 5(b) in the Notes: yes _______

no _______

 

Purchaser agrees to waive Section 3(c) in the Warrant: yes _______

no _______

 

 

-32-

 



 

 

Exhibit G

 

 

I.

ACCREDITED INVESTOR STATUS

 

(A)

Individuals

 

1.             The Purchaser has an individual net worth, or joint net worth
with his or her spouse, in excess of $1,000,000. As used herein, “net worth”
means the excess of total assets at fair market value, including home, 1 home
furnishings and automobiles, over total liabilities; or

2.             The Purchaser had individual income (exclusive of any income
attributable to his or her spouse) of more than $200,000 in each of the past two
years, or joint income with his or her spouse of more than $300,000 in each of
those years, and reasonably expects to reach the same income level in the
current year. 2

 

(B)

Corporations, Foundations, Endowments, Partnerships or Limited Liability
Companies

 

1.             The Purchaser has total assets in excess of $5,000,000 and was
not formed for the specific purpose of acquiring the Interests offered; or

 

2.

Each of the Purchaser’s equity owners is an accredited investor.

 

(C)

Employee Benefit Plans

 

1.           The Purchaser is an employee benefit plan within the meaning of
ERISA, and the decision to invest in the Partnership was made by a plan
fiduciary (as defined in Section 3(21) of ERISA), which is either a bank,
savings and loan association, insurance company or registered investment
adviser.

2.           The Purchaser is an employee benefit plan within the meaning of
ERISA and has total assets in excess of $5,000,000; or

3.           The Purchaser is a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, and has total assets in
excess of $5,000,000.

 

(D)

Individual Retirement Accounts, Keogh Plans and Other Self-Directed Defined
Contribution Plans

 

The Purchaser is an individual retirement account, Keogh Plan or other
self-directed defined contribution plan in which a participant may exercise
control over the investment of assets credited to his or her account and the
investing participant is an accredited investor because such participant has a
net worth of at least $1,000,000 or has had an individual income of at least
$200,000 (or a joint income with spouse of at least $300,000) in each of the
last two years and reasonably expects to reach the same income level in the
current year.

 

_________________________

1 Notwithstanding anything to the contrary herein, for purposes of determining
“net worth,” the principal residence owned by an individual shall be valued
either at (A) cost, including the cost of improvements, net of current
encumbrances upon the property, or (B) the appraised value of the property as
determined upon written appraisal used by an institutional lender making a loan
to the individual secured by the property, including the cost of subsequent
improvements, net of current encumbrances upon the property. “Institutional
lender” means a bank, savings and loan company, industrial loan company, credit
union or personal property broker or a company whose principal business is as a
lender secured by real property and which has such loans receivable in the
amount of $2,000,000 or more.

 

2 Individual income means adjusted gross income, as reported for federal income
tax purposes, less any income attributable to a spouse or to property owned by a
spouse, increased by the following amounts (but not including any amounts
attributable to a spouse or to property owned by a spouse): (i) the amount of
any tax-exempt interest income under Section 103 of the United States Internal
Revenue Code of 1986, as amended (the “Code”), received; (ii) the amount of
losses claimed as a limited partner in a limited partnership as reported on
Schedule E of Form 1040; (iii) any deduction claimed for depletion under Section
611 et seq. of the Code; (iv) amounts contributed to an Individual Retirement
Account (as defined in the Code) or Keogh retirement plan; (v) alimony paid; and
(vi) any elective contributions to a cash or deferred arrangement under Section
401(k) of the Code.

 

 

 

 



 

 

 

(E)

Section 501(c)(3) Organizations

 

The Purchaser is an organization described in Section 501(c)(3) of the Code of
1986, was not formed for the specific purpose of acquiring the Interests offered
and has total assets in excess of $5,000,000.

 

(F)

Trusts

 

1.             The Purchaser has total assets in excess of $5,000,000, was not
formed for the specific purpose of acquiring the Interests offered and its
purchase is directed by a sophisticated person. As used in the foregoing
sentence, a “sophisticated person” is one who has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the prospective investment; or

2.             The Purchaser is: (a) a bank as defined in Section 3(a)(2) of the
Securities Act, a savings and loan association, or other institution as defined
in Section 3(a)(5)(A) of the Securities Act; (b) acting in a fiduciary capacity;
and (c) subscribing for the purchase of the interests being offered on behalf of
a trust account or accounts; or

3.             The Purchaser is a revocable trust which may be amended or
revoked at any time by the grantors thereof and all of the grantors are
accredited investors as described herein.

 

(G)

Banks, Savings and Loans and Similar Institutions

 

The Purchaser is a bank as defined in Section 3(a)(2) of the Securities Act or a
savings and loan association, or other institution as defined in Section
3(a)(5)(A) of the Securities Act acting in its individual capacity.

 

(H)

Insurance Companies

 

The Purchaser is an insurance company as defined in Section 2(13) of the
Securities Act.

 

 



 

 

II.      QUALIFIED INSTITUTIONAL BUYER STATUS

 

A qualified institutional buyer means:

 

A.            Any of the following entities, acting for its own account or the
accounts of other qualified institutional buyers, that in the aggregate owns and
invests on a discretionary basis at least $100 million3 in securities of issuers
that are not affiliated with the entity:

 

 

1.

Any insurance company as defined in section 2(a)(13) of the Securities Act ;

 

2.             Any investment company registered under the Investment Company
Act of 1940 or any business development company as defined in section 2(a)(48)
of that Act;

 

3.             Any Small Business Investment Company licensed by the U.S. Small
Business Administration under section 301(c) or (d) of the Small Business
Investment Act of 1958;

 

4.             Any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees;

 

5.             Any employee benefit plan within the meaning of title I of the
Employee Retirement Income Security Act of 1974;

 

6.             Any trust fund whose trustee is a bank or trust company and whose
participants are exclusively plans of the types identified in paragraph (4) or
(5), except trust funds that include as participants individual retirement
accounts or H.R. 10 plans.

 

7.             Any business development company as defined in section 202(a)(22)
of the Investment Advisers Act of 1940;

 

8.             Any organization described in section 501(c) (3) of the Internal
Revenue Code, corporation (other than a bank as defined in section 3(a)(2) of
the Securities Act or a savings and loan association or other institution
referenced in section 3(a)(5)(A) of the Securities Act or a foreign bank or
savings and loan association or equivalent institution), partnership, or
Massachusetts or similar business trust; and

 

 

9.

Any investment adviser registered under the Investment Advisers Act;

 

 

_________________________

3 In determining the aggregate amount of securities owned and invested on a
discretionary basis by an entity, the following instruments and interests shall
be excluded: bank deposit notes and certificates of deposit; loan
participations; repurchase agreements; securities owned but subject to a
repurchase agreement; and currency, interest rate and commodity swaps. The
aggregate value of securities owned and invested on a discretionary basis by an
entity shall be the cost of such securities, except where the entity reports its
securities holdings in its financial statements on the basis of their market
value, and no current information with respect to the cost of those securities
has been published. In the latter event, the securities may be valued at market
for purposes of this section. In determining the aggregate amount of securities
owned by an entity and invested on a discretionary basis, securities owned by
subsidiaries of the entity that are consolidated with the entity in its
financial statements prepared in accordance with generally accepted accounting
principles may be included if the investments of such subsidiaries are managed
under the direction of the entity, except that, unless the entity is a reporting
company under section 13 or 15(d) of the Exchange Act, securities owned by such
subsidiaries may not be included if the entity itself is a majority-owned
subsidiary that would be included in the consolidated financial statements of
another enterprise.

 

 

 

 



 

 

B.            Any dealer registered pursuant to section 15 of the Exchange Act,
acting for its own account or the accounts of other qualified institutional
buyers, that in the aggregate owns and invests on a discretionary basis at least
$10 million of securities of issuers that are not affiliated with the dealer,
provided that securities constituting the whole or a part of an unsold allotment
to or subscription by a dealer as a participant in a public offering shall not
be deemed to be owned by such dealer;

 

C.            Any dealer registered pursuant to section 15 of the Exchange Act
acting in a riskless principal transaction4 on behalf of a qualified
institutional buyer;

 

D.            Any investment company registered under the Investment Company
Act, acting for its own account or for the accounts of other qualified
institutional buyers, that is part of a family of investment companies which own
in the aggregate at least $100 million in securities of issuers, other than
issuers that are affiliated with the investment company or are part of such
family of investment companies. Family of investment companies means any two or
more investment companies registered under the Investment Company Act, except
for a unit investment trust whose assets consist solely of shares of one or more
registered investment companies, that have the same investment adviser (or, in
the case of unit investment trusts, the same depositor), provided that, for
purposes of this section:

 

1.            Each series of a series company (as defined in Rule 18f-2 under
the Investment Company Act) shall be deemed to be a separate investment company;
and

 

2.             Investment companies shall be deemed to have the same adviser (or
depositor) if their advisers (or depositors) are majority-owned subsidiaries of
the same parent, or if one investment company’s adviser (or depositor) is a
majority-owned subsidiary of the other investment company’s adviser (or
depositor);

 

E.           Any entity, all of the equity owners of which are qualified
institutional buyers, acting for its own account or the accounts of other
qualified institutional buyers; and

 

F.            Any bank as defined in section 3(a)(2) of the Act, any savings and
loan association or other institution as referenced in section 3(a)(5)(A) of the
Act, or any foreign bank or savings and loan association or equivalent
institution, acting for its own account or the accounts of other qualified
institutional buyers, that in the aggregate owns and invests on a discretionary
basis at least $100 million in securities of issuers that are not affiliated
with it and that has an audited net worth of at least $25 million as
demonstrated in its latest annual financial statements, as of a date not more
than 16 months preceding the date of sale under the Rule in the case of a U.S.
bank or savings and loan association, and not more than 18 months preceding such
date of sale for a foreign bank or savings and loan association or equivalent
institution.

 

3470437_1.DOC

 

 

_________________________

4 Riskless principal transaction means a transaction in which a dealer buys a
security from any person and makes a simultaneous offsetting sale of such
security to a qualified institutional buyer, including another dealer acting as
riskless principal for a qualified institutional buyer.

 

 

 

 

 